DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-7, 10, 12, and 14, are pending and being examined.

Response to Amendment
The previous rejection of Claims 1-7, 9, 10, 14 and 15, under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite are withdrawn in light of the Applicant’s amendment and cancellation.

Claim Rejections - 35 USC § 102

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 1-4, 6, 7, 10, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP2009-256583 A to Sawayama et al. (hereinafter Sawayama) as evidenced by Huntsman, “Technical Bulletin Jeffamine M-600 Polyetheramine,” pp. 1-2, copyright 2008. (hereinafter Jeffamine M-600 Technical Bulletin).

Regarding claims 1-3, 6, and 10, Sawayama teaches a liquid epoxy resin composition comprising (A) a liquid epoxy resin, (B) a curing agent, and (C) a polyether-based compound 
    PNG
    media_image1.png
    63
    275
    media_image1.png
    Greyscale
, or specifically formula (2), 
    PNG
    media_image2.png
    86
    332
    media_image2.png
    Greyscale
, wherein X is formula (3) 
    PNG
    media_image3.png
    112
    267
    media_image3.png
    Greyscale
, (para 10-12), and is obtained by reacting formula (4) 
    PNG
    media_image4.png
    77
    272
    media_image4.png
    Greyscale
 with an aromatic compound (F) (para 28-30). The above formula (4) and aromatic compound (F). 
Sawayama further teaches the above (C) polyether-based compound is preferably contains one or more tertiary amino group end groups represented by formula (2), (para 19).
Specifically, in the Examples, Sawayama teaches 0.1 mol of amine with formula (4) reacted with 0.2 mol of aromatic compound (F) (See Examples, para 48-61), which meets the claimed 1:2, A:B ratio cited in claim 1. 
In Example 8, the (C) polyether-based compound is obtained by reacting Jeffamine M-600 with of phenyl glycidyl ether (para 55). The above formula (2)
    PNG
    media_image2.png
    86
    332
    media_image2.png
    Greyscale
 , when obtained from the reaction of Jeffamine M-600 with phenyl glycidyl ether, will result in wherein X is formula (3) 
    PNG
    media_image3.png
    112
    267
    media_image3.png
    Greyscale
, and meets the claimed reaction adduct species having the claimed formula (III) cited in claim 2, wherein 100 mol% of R1 is CH2-CH(OH-[CH2-O]p’-R, and wherein R is a 6 carbon aromatic radical, and the Jeffamine M-600 meets the claimed Q-NH2 of claim 1 and the –N-Q portion of the claim 2, as evidenced by page 1 of Jeffamine M-600 Technical Bulletin, wherein Q is H3C-[OEt]-[OPr]9-, wherein n=1, m=9, and n+m=10, which meets the formula cited in claim 1, and 2, wherein 100 mol% of radical R is an aromatic phenyl radical meeting claim 6, and 100 wt% of species (II), which meets claim 3. 
Sawayama further teaches that other known additives may be incorporated in to the composition such as a pigment (para 43). 
Sawayama also teaches uniformly mixing 5-40 wt% of the polyether compound (C) with a liquid epoxy resin, curing agent, an optional a filler, and additive components such as a pigment, and a diluent to form the composition. (para 40-44). The above liquid epoxy resin and diluent meets the claimed dispersion medium, and the pigment uniformly mixed with in composition meets the dispersed pigment.  



Regarding claim 7, as cited above and incorporated herein, Sawayama teaches the species meeting formula (III) of claim 1. 
As cited above, Sawayama teaches a 1:2 meets the claimed eq ratio cited in claims 1 and 9. 
Although, the epoxy-amine adduct is defined by the process of claim 7, such as the mixing eq ratio, this is a product-by-process claim.  Here, Sawayama teaches each and every component of the epoxy-amine adduct such as the above formula (2)
    PNG
    media_image2.png
    86
    332
    media_image2.png
    Greyscale
 , when obtained from the reaction of Jeffamine M-600 with phenyl glycidyl ether, will result in wherein X is formula (3) 
    PNG
    media_image3.png
    112
    267
    media_image3.png
    Greyscale
, which is the same formula cited in claims 1 and 2.  Thus the product is the same and reads upon the claims. See MPEP 2113. (“[E]ven though product-by-process claims are limited by and defined by the process, determination of .

Claim(s) 1-7, 10, and 14, is/are rejected under 35 U.S.C. 102(a)(1) or 102(a)(2) as being anticipated by US 2017/0233660 A1 to Soane at al. (hereinafter Soane) as evidenced by Huntsman, “Technical Bulletin Jeffamine M-1000 Polyetheramine,” pp. 1-2, copyright 2007. (hereinafter Jeffamine M-1000 Technical Bulletin) and as further evidenced by https://chrysler.org/the-history-of-art-in-colors-brown/#:~:text=Asphaltum%20is%20a%20pigment%20made,term%20was%20indistinguishable%20from%20'bitumen, May 27, 2020, (herein after Chrysler).

Regarding claims 1-3, 5, 6, 10, Soane teaches a surfactant for oil mixtures (See abstract and para 23-24). The surfactant is obtained by reacting 3 g (0.0199 mol) of phenyl glycidyl ether and 10 g (0.01 mol) of Jeffamine M-1000 to form the compound with the formula 
    PNG
    media_image5.png
    324
    408
    media_image5.png
    Greyscale
(para 162-167), which meets the claimed epoxide-amine adduct cited in claims 1 and 2. The Jeffamine M-1000 meets the claimed primary amine wherein Q is CH3-(OEt)19-(OPr)-3-, as evidenced by page 1 of the Jeffamine M-100 Technical Bulletin, which meets claim 1, and 5. The phenyl glycidyl ether also meets the claimed monoepoxide wherein R is a phenyl aromatic radical cited in claims 1 and 6, wherein 100 mol% is phenyl, and the above formula is 100 mol% R1 is CH2-CH(OH-[CH2-O]p’-R of claim 2. The above 1:1.99 meets the claimed eq ratio cited in claims 1 and 9. Soane further teaches the above surfactant is mixed in an aqueous solution and then mixed/dispersed with sand, and light crude oil, (para 169-170), which meets the wetting dispersion with a carrier and particulate solid. 
Furthermore, it is known in the art that crude oil contains bitumen/asphaltum, which is also known in the art as natural black/brown pigment, as evidenced on page 3 of Chrysler, and thus, meets the claimed pigment.  



Regarding claim 7, as cited above and incorporated herein, Soane teaches the species meeting formula (III) of claim 1. 
As cited above, Soane teaches a 1:1.99 meets the claimed eq ratio cited in claims 1 and 9. 
Although, the epoxy-amine adduct is defined by the process of claim 7, such as the mixing eq ratio, this is a product-by-process claim.  Here, Soane teaches each and every component of the epoxy-amine adduct such as the same formula cited in claims 1 and 2.  Thus the product is the same and reads upon the claims. See MPEP 2113. (“[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)).

Regarding claim 14, as cited above and incorporated herein, Soane teaches the species meeting formula (III) of claim 1 as well as the process of making it cited in claim 9. Soane further teaches the above 150 mL of a 1% surfactant solution is mixed with 30 g of sand and 3 g . 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sawayama.
Regarding claim 14, as cited above and incorporated herein, Sawayama teaches the species meeting formula (III) of claim 1 and the dispersion of claim 12. Sawayama further teaches uniformly mixing 5-40 wt% of the polyether compound (C) in a composition with a liquid epoxy resin, curing agent, and a filler in an amount of 50-80 wt% of the composition. (para 40-43), which overlaps with and meets the claimed amounts cited in claim 14. (See MPEP 2144.05, “where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”).

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Soane.
Regarding claim 7, as cited above and incorporated herein, Soane teaches the species meeting formula (III) of claim 1. 


Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Soane, as applied to claim 1 and 2, and in further view of US 2005/0020735 A1 to Krappe et al. (hereinafter Krappe).
Regarding claim 4, as cited above and incorporated herein, Soane teaches the epoxy-amine adduct cited in claim 1 and 2.
Soane further teaches the surfactant can be used for desalting oils with various organic acids (para 63) and further have regions of ionic charge such as quaternary amine or sulfonate (para 70).
Soane does not explicitly teach the surfactant at least partially salificated.
However, Krappe teaches a wetting/dispersant agent obtained by reacting a monofunctional aromatic epoxide with polyoxyalkylenemonoamines which can be further reacted to form addition compounds containing at least one amine group salt (para 15-20), used in the field of dispersants/wetting agents for particulate solids (para 1-5), which is the same field of surfactants using similar and compatible compounds as cited above in Soane. Krappe further teaches not more than 50% of the addition compounds are in a salt form (para 
It would have been obvious to one ordinarily skilled in the art to use the phosphoric acid ester of Krappe to further form the amount of salt form of the surfactant of Soane because Krappe teaches the same field of surfactants using similar and compatible compounds as cited above in Soane, Soane also contemplates the surfactants being used in quaternary form (i.e. salt form), and Krappe further teaches the salt form give excellent dispersing quality (para 27). 

Response to Arguments
Applicant's arguments filed 11/22/2021 have been fully considered but they are not persuasive.
On page 8, the Applicant argues that Sawayama does not teach the claimed primary monoamine reacted with the monoepoxide in the ratio of 1:2 to 1:1.35 since Example 8 only teaches the ratio of 1:1. This is not persuasive because, as cited above, Sawayama teaches that the above (C) polyether-based compound is preferably contains one or more tertiary amino group end groups represented by formula (2), 
    PNG
    media_image2.png
    86
    332
    media_image2.png
    Greyscale
 (para 19), wherein X is 
    PNG
    media_image3.png
    112
    267
    media_image3.png
    Greyscale
.  This reads up on the Applicant’s claimed epoxy-amine product cited in claim 2. Sawayama further teaches that the above formula (2) is obtained from reacting a formula (4) 
    PNG
    media_image4.png
    77
    272
    media_image4.png
    Greyscale
 with an aromatic compound (F) (para 28-30), specifically, in the Example 8, by reacting Jeffamine M-600 with of phenyl glycidyl ether (para 55). 
Thus, as cited above, when the above tertiary amino end groups represented by formula (2)
    PNG
    media_image2.png
    86
    332
    media_image2.png
    Greyscale
 , is obtained from the reaction of Jeffamine M-600 with phenyl glycidyl ether, this will result in wherein X is formula (3) 
    PNG
    media_image3.png
    112
    267
    media_image3.png
    Greyscale
, and meets the claimed reaction adduct species having the claimed formula (III) cited in claim 2, wherein 100 mol% of R1 is CH2-CH(OH-[CH2-O]p’-R, and wherein R is a 6 carbon aromatic radical, and the Jeffamine M-600 meets the claimed Q-NH2 of claim 1 and the –N-Q portion of the claim 2, as evidenced by page 1 of Jeffamine M-600 Technical Bulletin, wherein Q is H3C-[OEt]-[OPr]9-, wherein n=1, m=9, and 
Finally, in regard to the claimed ratio of 1:2 to 1:1.35, as cited above, Sawayama teaches in the other examples that the amine compound having formula (4) can be reacted with monoepoxides in an amount of 1:2, and one skilled in the art would have been motivated to specifically use the 1:2 ratio in the other examples because they are suitable and specific ratios shown in the examples, and furthermore, a higher monoepoxide ratio would be preferred since Sawayama specifically teaches the tertiary amino group end groups represented by formula (2), 
    PNG
    media_image2.png
    86
    332
    media_image2.png
    Greyscale
  is preferred. (para 19).
On page 9-10, the Applicant argues that Soane does not teach the dispersed pigment and only teaches the extraction of oil. This is not persuasive because, as cited above, Soane further teaches the above surfactant is mixed in an aqueous solution and then mixed/dispersed with sand, and light crude oil, (para 169-170). As evidenced on page 3 of Chrysler, crude oil contains bitumen/asphaltum, which is also known in the art as natural black/brown pigment, and thus, meets the claimed pigment.  
On page 9-10, the Applicant’s argues evidence of unexpected results of exemplary dispersions of pigments. These are not persuasive because the above rejections are based upon anticipatory 102(a)(1) and evidence of unexpected results are secondary considerations that are irrelevant to 102 rejections. See MPEP 2131.4.  
molar% mixture of epoxy-amine products having the general formula (III) cited in claim 2, wherein a certain mol% of R is aromatic, with the remaining amount mol% of R as an aliphatic C4-C24 carbon atoms, wherein a certain mol% of R1 is -CH2-CH(OH)[-CH2-O)p-R and a the remaining mol% of R1 is H, wherein the upper limit of the eq ratio is 1:9. The 1:9 ratio allows for minor amount of 1:1 adduct wherein R1=H in the mixture as cited in the Applicant’s specification. However, Applicant’s claims are broadly directed to just at least one epoxide-amine products, a mol% of at least 40 mol% of R as aromatic, and at least 33 mol% of R1 as -CH2-CH(OH)[-CH2-O)p-R, which allows for only one type of epoxide-amine product with 100 mol% being R as an aromatic, and 100% of R1 as CH2-CH(OH)[-CH2-O)p-R. This does not commensurate in scope to the evidence of unexpected results of a mixture of epoxy-amine products. See MPEP 716.02 (a-e).  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HA S NGUYEN whose telephone number is (571)270-7395. The examiner can normally be reached Mon-Fri, Flex schedule 5-6am, 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571)272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HA S NGUYEN/Examiner, Art Unit 1766 

/RANDY P GULAKOWSKI/Supervisory Patent Examiner, Art Unit 1766